DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 8 August  2022.  Claims 1-3, 11-13 and 16-18 have been amended.  Claims 1-20 are currently pending and have been examined.  
Terminal Disclaimer
The terminal disclaimer filed on 8 August  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the co-pending application No, 16/999,810  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-10 are a method, claims 11-15 are a system and claims 16-20 are
media. Thus, each independent claim, on its face, is directed to one of the statutory categories of
35 U.S.C. §101. However, the claims 1-20, are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
Step 2A- Prong 1: independent claims 1, 11 and 15 recites the limitation of determining
a first frequency for the first frequency identifying a number communication to transmit to the
first user per period of time and determining send time for one or more communication to the first user.  The determining limitation, as drafted, is a process that under its broadest reasonable
interpretation, covers performance of the limitation in the mind but for the recitation of generic
computer components.   That is, other than reciting "by the frequency model" nothing in the
claim precludes the determining step from practically being performed in the human mind. For
example, but for the "by the frequency model" language, the claim encompasses the user
manually calculating or counting the amount  of communication of use for each user. This limitation is a mental process.

Step 2A-Prong 2: The claims recite the additional limitations: one or more processors
and a machine -learning program that is used to perform the generating step, performing the
receiving and sending step and the frequency model that is used for performing the determining
steps. The one or more processors, machine-learning program, and frequency model in these
steps are recited at a high level of generality i.e., as a generic processor and components for
performing a generic computer function processing data (the amount of each communication
based on the determined send times and preventing any further communication  based on one or more communication  reaching the maximum number of communication). The claims recites additional limitation of receiving and sending information to and form through one or more processor resulting sending information as result of receiving request, which is no more than mere data gathering and instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 1irnits on practicing the abstract idea. The claim is directed to the abstract idea.


Step 2B: As discussed with respect to Step 2A Prong Two , the additional element in the
claim amounts to no more than mere instructions to apply the exception using a generic
computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an
exception using a generic computer component cannot integrate a judicial exception into a
practical application at Step 2A. or provide an inventive concept in Step 2B. The claims are
ineligible.
Dependent claims 2, 12 and 17, these claims recite limitation that further define the same
abstract idea noted in claims L 11 and 16. These claims do not contain any further additional
elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason
given above.
Dependent claims 3, 13 and 18, these claims recite limitation that further  define the same
abstract idea noted in claims 1, 11 and 16. In addition, they recited additional limitation of
collecting information  about the previous communication  for embedding the generating the training  data for the rnachine-1earning program. The collecting steps is recited at a high-level generality  such it is no more receiving operational information (i.e., data gathering). These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Dependent claims 4, 14 and 19, these claims recite limitation that further define the same
abstract idea noted in claims 1, 11 and 16. These claims do not contain any further  additional
elements per step 2A prong 2. Therefore, they are  considered patent ineligible for the reason
given above.
Dependent claims 5, 15 and 20, these claims recite limitation that further define the same
abstract idea noted in claims L 11 and 16. These claims do not contain any further additional
elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason
given above.
Dependent claims 6--10, these claims recite limitation that further define the same abstract idea noted in claim 1. These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlaub  et al (US Pub., No., 2016/0132934 A1) in view of Zhang et al (US Pub., No., 2021/0126885 A1) and further view of Eggleston et al (US Pub., 2009/0172079 A1)
 
With respect to claims 1, 11 and 16  Hartlaub  teaches a computer-implemented method, a system comprising a memory comprising   and one or more computer processors, wherein the instruction, when executed by the one or more computer processors to perform operations  cause the system (paragraph [0005], discloses  system and method for mobile marketing and  paragraph [0079], discloses a general-purpose or special-purpose processor (e.g., in a computer, server, or other computing devices) programmed with the instruction to perform  the steps or operation) , and non-transitory machine-readable storage medium, the method  comprising: 

training, by one or more processors to generate a frequency model the training utilizing training data defined by features related to user information and responses of users to previous communications to the users , the frequency model configured to determine frequencies that identify number of  communications to be sent to  users based on information about the user (paragraph [0006], discloses individually select a message to send, a send time for the message and a targeted devices for each user in a subset of users based on the customized   user profiles, paragraph [0033], discloses devices tracking queue 305 to track devices activity and event tracking queue 310 to track events.  Application engine event processor 315 receives data regarding the device activity and various events associated with the user [data defined by feature related to user information] .., generate various models and statistical profiles of the aggreged user based .  Campaign engine 345 can use this statistical model to generate targeted campaigns[generate a frequency model] , which can be queued in the outbound message [identify number of communications] queue before being transferred [communication to be sent]  to various email server .., paragraph[ 0034], discloses determine which people should be included in a campaign,  This information may include what action the user has (or has not) previously taken, demographic information about the user, or other attributes of the user .., filtering and optimal time delivery in accordance with some embodiments of the present technology.., paragraph [0035], discloses the sender may also set a send  time to be optimal over period of time (e.g., 4 hours from camping start) and/or define one or messages (e.g., two  push messages) once completed the send can initiate (or launch) the camping during initiate operation 410, paragraphs [0036]-[0038], discloses  the system can determine if the user should be rate limited. If the user should be rate limited, then the system will stop sending messages to that user for a period of time. Rate limiting reasons may include verifying one or more of the following: 1) last time a message was sent to a user; 2) last time the user participated in this campaign; and/or 3) last time a message was sent to a device, determining the message to send .., determine when to send the message[communication to be sent] );

determining, by the frequency model and based on information about a first user, a maximum frequency that identifies  a maximum number of communications to transmit to the first user per period of time (paragraph [0033], discloses application engine event processor 315 can queue the devices  and event data in aggregation  queue 330 before sending it to aggregator 335 where the data aggregated  targeted campaign  …. Campaign engine 345 can use these statistical models 340 to generate targeted campaigns, which can be queued in the outbound message queue before being
transferred to various email servers 235, push services 240 or other channels (not shown in FIG. 2) for distribution and paragraph [0034], discloses  use information about a user to determine which people should be included in a campaign..);

receiving, by the one or more processors, a communication request to cause a computer system to send one or more communications to the first user(paragraph [0006], discloses a request can be received at the mobile marketing platform, to initiate a marketing campaign  and main include an initial timeframe and frequency of the marketing campaign, in response, the marketing campaign can be automatically launched and the mobile marketing platform access the customized  user profile  and individually select a message to send, a send time for the message…, and paragraph [0041], discloses the system may use past usage information to determine when to send a message to the
user)  ;

determining one or more send time to send the one or more communication to the first user within the period of time  based on the number of communications identified by the maximum  frequency (paragraph [0035], discloses the sender may also set a send  time to be optimal over period of time (e.g., 4 hours from camping start) and/or define one or messages (e.g., two  push messages) once completed the send can initiate (or launch) the camping during initiate operation 410, paragraph [0037], discloses  the system can determine the message to send ( e.g., by fixed percentage, by message optimization, etc.) , paragraph [0038], discloses the system may determine when to send the message , this include a specific time or a window of time .., and  paragraph [0041], discloses the system may use past usage information to determine when to send a message to the user)  ; and 
causing  by the one or more processors, the computer system to send the one or more communications to the first user at the determined one or more send times (paragraph [0006], discloses  a message is sent to a user, the customized user profiles may be updated to indicate when and/or which message was sent, paragraph [0024], discloses  send relevant messages to the right person at the right time on the right device, and  paragraphs [0034]-[0036] discloses filtering and optimal time delivery .., sender may also sent at send time to be optimal over a period of time (e.g., 4 hours form camping start) and/or define one or more message (e.g. two pups messages) once completed the send can initiate (or launch) the campaign during initiation operation 410..); and 

Hartlaub teaches all the limitation as cited above, but silent on machine learing program.  However, Zhang teaches , a machine-learning program (abstract, paragraph [0009] discloses a machine learing (ML) approach is used to predict the optimal send time to send message to individual subscriber Fig. 5 and paragraphs [0094]-[0095] , discloses obtain tracking data for a set of subscriber [data defining by feature related to user information]  generate STO ML model [frequency model] based on the obtained tracing data, determining future  message send time [communication to be sent] for each of subscribers using the generated STO ML model [frequency model] schedule messages to be sent to each subscriber at the determined future  time).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the invention send relevant messages to the right person at the right time on the right device of Hartlaub by including a machine learing program of Zhang for the purpose of  predicting  the best time to send individua messages in order to improve message engagement (see Zhang, paragraph [0009]). 
  Hartlaub and Zhang teaches the above elements, Hartlaub further teaches  prevent sending a message to user who would normally complete a purchase without a message (paragraph [0050]) and Zhang teaches operate various message processing application and protocol  to generate and transmit the mess (paragraph [0057]).   Hartlaub failed to teach the corrosinding prevented message to the user is based on one or more communication reaching the maximum number of communications identified by the determined maximum frequency, preventing any further communication from being sent by the computer system to the first user until after expiration of the period of time  and Zhang failed to teach the corresponding message is prevented  based on one or more communication reaching the maximum number of communications identified by the determined maximum frequency, preventing any further communication from being sent by the computer system to the first user until after expiration of the period of time .
However, Eggleston teaches based on one or more communication reaching the maximum number of communications identified by the determined maximum frequency, preventing any further communication from being sent by the computer system to the first user until after expiration of the period of time  (paragraph [0053], discloses once the user limit is reached further communication/data transfer  are restricted. .., altering the client that use limit has been reach terminating the current session and preventing  further session until additional use limit time is authorized).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for prevented message to the user of Hartlaub is based on the communication limit reach of Eggleston and various message processing application of Zhang with determining the maximum  frequency of the message sent and altering the client that use limit has been reach and  preventing further session is authorized of   Eggleston in order to minimize transmissions between the communications server and the client (paragraph [0040]). 


 	With respect to claims 2, 12 and 17  Hartlaub in view of Zhang and further view Eggleston teaches elements of claims 1, 11 and 16 furthermore, Hartlaub teaches the method wherein the causing of the computer system to send the one or more communications to the first user includes providing the computer system with an engagement score that corresponds to the first(paragraph [0068], discloses determine the highest value activity  times and count towards  a score computed to determine the best send time) and withholding the engagement score from the computer system of a reminder of the period of time  (paragraph [0075], discloses aa user which stops using all their devise for one week will not have a sore adjustment since the adjustment is only made relative to the latest event received from the user) .
 
  Hartlaub and Zhang teaches the above elements, Hartlaub further teaches  prevent sending a message to user who would normally complete a purchase without a message (paragraph [0050]) and Zhang teaches operate various message processing application and protocol  to generate and transmit the mess (paragraph [0057]).   Hartlaub failed to teach the corrosinding prevented message to the user unit after expiration data and the corresponding will not score the adjustment for the  first user until after the expiration of the period of time on   and Zhang failed to teach the corresponding message is prevented  and wherein the preventing of any further communication form being sent by the computer system to the first user until after the expiration of the period of time.
However, Eggleston teaches wherein the preventing of any further communication form being sent by the computer system to the first user until after the expiration of the period of time (paragraph [0053], discloses once the user limit is reached further communication/data transfer  are restricted. .., altering the client that use limit has been reach terminating the current session and preventing  further session until additional use limit time is authorized).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for prevented message to the user of Hartlaub is based on the communication limit reach of Eggleston and various message processing application of Zhang with determining the maximum  frequency of the message sent and altering the client that use limit has been reach and  preventing further session is authorized of   Eggleston in order to minimize transmissions between the communications server and the client (paragraph [0040]). 


 
With respect to claims 3, 13, and 18 Hartlaub in view of Zhang and further view Eggleston teaches elements of claims 1, 11 and 16  furthermore, Hartlaub teaches the method   further comprising: 
wherein the causing of the computer system to send the one or more communications to the first user includes providing the computer includes providing the computer system with a non-zero engagement score that corresponds to the first user (paragraph [0068], discloses determine the highest value activity  times and count towards  a score computed to determine the best send time) and providing the computer system with a zero engagement score for a remainder of th period time(paragraph [0075], discloses aa user which stops using all their devise for one week will not have a sore adjustment since the adjustment is only made relative to the latest event received from the user) .


  Hartlaub failed to teach the corrosinding prevented message to the user unit after expiration data and the corresponding will not score the adjustment for the  first user until after the expiration of the period of time on   and Zhang failed to teach the corresponding message is prevented  and wherein the preventing of any further communication form being sent by the computer system to the first user until after the expiration of the period of time.
However, Eggleston teaches wherein the preventing of any further communication form being sent by the computer system to the first user until after the expiration of the period of time (paragraph [0053], discloses once the user limit is reached further communication/data transfer  are restricted. .., altering the client that use limit has been reach terminating the current session and preventing  further session until additional use limit time is authorized).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for prevented message to the user of Hartlaub is based on the communication limit reach of Eggleston and various message processing application of Zhang with determining the maximum  frequency of the message sent and altering the client that use limit has been reach and  preventing further session is authorized of   Eggleston in order to minimize transmissions between the communications server and the client (paragraph [0040]). 

With respect to claims 4, 14 and 16 Hartlaub in view of Zhang and further view Eggleston teaches elements of claims 1, 11, and 16 furthermore, Hartlaub teaches the method wherein the responses of users to previous communications include an indication if the users read the previous communications, an indication if the users selected a link in the previous communications, and an indication if the users selected an option to unsubscribe from future communications from a sender of the communication (paragraphs [0006][0024], [0033]-[0038] and  [0041], discloses Customized user profiles can be created from the indications of user activity with the one or more mobile devices and the event activity system may check to see if any additional filters are met. If the filters are not met, then the campaign can stop sending messages to that user. In some embodiments, the system may determine if rate limiting is in effect. If a determination is made that rate limiting is in effect, then the system can determine if the user should be rate limited. If the user should be rate limited, then the system will stop sending messages to that user for a period of time. Rate limiting reasons may include verifying one or more of the following: 1) last time a message was sent to a user; 2) last time the user participated in this campaign; and/or 3) last time a message was sent to a Device).

With respect to claims  5, 15 and 20  Hartlaub in view of Zhang and further view Eggleston teaches elements of claims 1, 11 and 16 furthermore, Hartlaub teaches the method wherein the maximum  frequency indicates one or more of number of communications per day, number of communications per week, and number of   communications per month (Fig. 4 paragraphs [0034]-0038] and [0041] , discloses  how frequently a user completes the desired action at  different periods during the time window ( e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (e.g., is the user decreasing usage recently, keeping steady, or increasing  usage)  and  how many events were performed during each day of the week, hour of the day, or day of the week and hour combination). 

With respect to claim 6, Hartlaub in view of Zhang and further view Eggleston teaches elements of claim 1, furthermore, Hartlaub teaches   wherein the information about the first user includes profile information of the first user and responses of the first user to previous communications (paragraphs [0006], [0024], [0033]- [0038] and [0041] discloses customized user profiles  can be created from the indications of user’s activity with the one or mobile devises and the event  activity the customized user profiles include time profiles of usage of the one or more mobile devices, the technology leverage the  real-time user profiles to help send relevant messages to the right person at the right time on the right device…).

With respect to claim 7, Hartlaub in view of Zhang and further view Eggleston teaches elements of claim 1, furthermore, Hartlaub teaches the method further comprising:  
presenting, to a sender of the communication to the first user, information about the determined send times(Fig. 4, paragraphs [0034]-[0038 and [0041] discloses sender carets a campaign initiate campaign determine message to send); and
 providing a user interface to the sender to validate the sending of the communications to the first user at the determined send times ( paragraph [0032], discloses a cloud-based interface architecture that  may be used in one or more ..).

With respect to claim 8 Hartlaub in view of Zhang and further view Eggleston teaches elements of claim 1, furthermore, Hartlaub further comprising: determining, by a send-time model, a best time of the day for sending communications to the first user; and combining the information provided by the send-time model and the frequency model to determine a communication strategy for the first user(Fig. 4 paragraphs [0034]-0038] and [0041] , discloses  how frequently a user completes the desired action at  different periods during the time window ( e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (e.g., is the user decreasing usage recently, keeping steady, or increasing  usage)  and  how many events were performed during each day of the week, hour of the day, or day of the week and hour combination). 

With respect to claim 9, , Hartlaub in view of Zhang teaches and further view Eggleston elements of claims 1, furthermore, Hartlaub t teaches the method further comprising: determining, by a channel model, a best channel for sending communications to the first user; and combining the information provided by the frequency model and the channel model to determine a communication strategy for the first user (paragraph [0031]-[0038], and [0041] , discloses  marketing platform 120 can use these user profiles to send relevant personalized marketing messages via many channels. For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism).

	With respect to claim 10, Hartlaub in view of Zhang and further view Eggleston teaches elements of claims 1, furthermore, Hartlaub teaches wherein the communications are one of an email messages or a Short Message Service (SMS) message (paragraphs [0023], and [0031], discloses marketing platform 120 can use these user profiles to send relevant personalized marking messages via many channels.  For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism)

The following prior arts applied in the office action:

Hartlaub  et al (US Pub., No., 2016/0132934 A1) discloses  various embodiments of the present technology provide for systems and methods to automatically measure and tune campaigns to achieve the most effective campaigns (e.g., balancing the most desired outcomes against the least negative outcomes and opportunity cost of sending) without requiring intervention by the campaign sender.

Zhang  et al (US Pub., No., 2021/0126885 A1)  disclosed embodiments are related to send time optimization technologies  for sending messages to users. The send time optimization technologies  provide personalized recommendations for sending messages to individual subscribers taking into account the delay and/or lag between the send time and the time when a subscriber engages with a sent message. A machine learning (ML) approach is used to predict the optimal send time to send messages to individual subscribers for improving message engagement.
Eggleston et al (US Pub., 2009/0172079 A1) discloses a system including a rate governor is provided for monitoring and controlling the amount of communications between a remote communication unit (201) and communication server (220). Preferably, as threshold are passed a user is alerted to amounts ( time and/or charges) spent or remaining, and once a use limit is reached further communication is restricted


Patel et al (US Pub., 2007/0249410 A1) discloses a technique for providing alerts to a user when a communication frequency pattern between a user and contact has not occurred during a predetermined amount of time are provide(abstract), and for example, the communication frequency pattern may include a communication frequency, i.e., a pattern of a number of times of communication between the user and the content (paragraph [0031]).
Response to Arguments

Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 8 August  2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claimed limitation is evaluated under 35 U.S.C 101 rejections, the claims are found to be an abstract idea.   Further applicants’ arguments of the amended claims, the claimed machine provides improved functionality computer to other machine that also process commination lack the limitation recited in the presently amended claims is not persuasive.   See the updated rejection above.  The amended limitation “based one or more sent communication reaching the maximum number of communication identify the determined  maximum frequency, preventing any further communication form being sent  to the first  user until after expiration period of time, which falls within mental step.  Thus, the claimed element is an abstract idea and the 35 U.S.C 101 rejections to claims 1-20 is maintained. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682